ON APPLICATION FOR REHEARING.
Per curiam.
Counsel for defendant, Central Contracting Company, and the members of that partnership, suggests, among other errors of this court, that judgment was rendered against' Edgar C. Maclay and Henry C. Beck, the individual members of the partnership, in solido, with said partnership and the city of Shreveport when the record shows that no issue was joined as to the partners individually.
Counsel is in error, for we merely amended the judgment appealed from by reducing the amount from $12,500.00 to $10,000.00, and, as thus amended, the judgment was affirmed.
*519The district court did not grant judgment against the individuals composing the partnership. Judgment was granted against—
“* * * Central Contracting Company, a partnerchip composed of Edgar C. Maclay and Henry C. Beck, and the city of Shreveport, defendants, individually and in solido.”
Maclay and Beck are mentioned only as composing the partnership. We do not interpret the judgment of the district court as one against the individuals composing the ¡partnership hut a judgment only against the partnership and the city of Shreveport, individually and in solido.
Rehearing refused.